Exhibit 10.32

April 10, 2009 Amendment and Allonge
to Convertible Line of Credit Note dated as of June 8, 2006
from Brightec, Inc. f/k/a Advanced Lumitech, Inc.
to Ross/Fialkow Capital Partners LLP, Trustee of Brightec Capital Trust

          This Amendment and Allonge is made as of this 10th day of April to a
certain $750,000 Convertible Credit Note dated as of June 8, 2006, as previously
amended (the “Note”) from Brightec, Inc., f/k/a Advanced Lumitech, Inc., a
Nevada corporation with a place of business at 8C Pleasant Street S., Natick,
Massachusetts 01760 (the “Borrower”) to Ross/Fialkow Capital Partners LLP,
Trustee of Brightec Capital Trust, a Massachusetts nominee trust established
under Declaration of Trust dated June 8, 2006, and with a place of business at
38 Glen Avenue, Newton, Massachusetts 02459 (the “Lender”).

          For good and valuable consideration, the receipt and legal sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

 

 

 

1.

     The Note shall be and is hereby amended to reflect the Lender’s agreement
to extend the Maturity Date of the Note from December 31, 2008 to December 31,
2009 by deleting the phrase “December 31, 2008 (“Maturity Date ”)” as it appears
in the first paragraph of the Note, and substituting in its place the following
phrase: “on or before December 31, 2009 (“Maturity Date”)”.

 

 

 

 

2.

     The Note shall be and is hereby amended to reduce the interest rate payable
on principal outstanding thereunder retroactive to April 1, 2009 from twenty
(20%) percent to ten (10%) percent. In furtherance thereof, the phrase “twenty
(20%) percent” as it appears in the first paragraph of the Note shall be deleted
and the phrase “ten (10%) percent” shall be substituted in its place.

 

 

 

 

3.

     The Borrower certifies that there are no defenses, offsets or counterclaims
as of the date hereof to its obligations under the Note. The Borrower further
agrees and acknowledges that the Note as amended hereby shall continue to be
secured pursuant to the Loan Agreement and that the Note as so amended shall
remain enforceable against the Borrower in accordance with its terms

 

 

 

 

4.

     This Amendment and Allonge shall be executed in two or more original
counterparts, and an original counterpart shall be appended to the Note. Except
as stated herein and/or amended hereby, all other terms, conditions and
provisions of the Note shall remain in full force and effect

 

 

 

 

 

EXECUTED as a sealed instrument as of the date first above written.


 

 

 

 

WITNESS:

 

BRIGHTEC, INC.

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Patrick Planche, President

 

 

 

 

WITNESS:

 

ROSS/FIALKOW CAPITAL PARTNERS LLP,
TRUSTEE OF BRIGHTEC CAPITAL TRUST

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Jeffrey P. Ross, Manager


--------------------------------------------------------------------------------